Case: 4:18-cr-00279-AGF Doc. #: 293 Filed: 02/26/20 Page: 1 of 2 PageID #: 2299



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )         No. 4:18-CR-279 AGF
vs.                                          )
                                             )
BRIJ R. VAID,                                )
                                             )
               Defendant.                    )

      DEFENDANT’S RESPONSE TO LETTERS FILED ON DR. VAID’S BEHALF
                   WITHOUT APPROVAL OF COUNSEL

       Dr. Vaid’s counsel notes that three letters were sent to the Court, unbeknownst to counsel,

which indicate Dr. Vaid should be given probation so that he may provide voluntary medical

services at various St. Louis clinics (Doc 286). This pleading is being submitted to assure the

Court that Dr. Vaid is not seeking from the Court a sentence of less than 21 months. The

Government and Dr. Vaid entered a plea agreement with a recommended range of 21 to 27 months

in prison. Dr. Vaid is not asking for any sentence outside that range.

Dated: February 26, 2020                     Respectfully submitted,

                                             DOWD BENNETT LLP

                                             By: /s/ James G. Martin
                                                 James G. Martin, #33586MO
                                                 John D. Comerford, #60164MO
                                                 James B. Martin, #70219MO
                                                 7733 Forsyth Blvd., Suite 1900
                                                 St. Louis, MO 63105
                                                 Telephone: (314) 889-7300
                                                 Facsimile: (314) 863-2111
                                                 jmartin@dowdbennett.com
                                                 jcomerford@dowdbennett.com
                                                 jbmartin@dowdbennett.com

                                                     Attorneys for Defendant Brij R. Vaid

                                                 1
Case: 4:18-cr-00279-AGF Doc. #: 293 Filed: 02/26/20 Page: 2 of 2 PageID #: 2300




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2020 the foregoing was filed using the CM/ECF

system, which will automatically provide notice to all attorneys of record by electronic means.

                                                    /s/ James G. Martin




                                                2
